DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/22.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Basu 10,917,994).
Regarding Claim 1; Basu discloses a circuitry, comprising: an integrated circuit die (integrated circuit chips—col. 12, lines 13-19 and col. 12 lines 64-67—col. 13, lines 1-8); an adjustable constrained vapor bubble (CVB) heat pipe structure (wickless CVB heat pipe in which CVB cells are used to change the CVB length, and micro-sized piezo devices increase capillary lengths; and cavity shapes and corners and capillary lengths may be adjusted –col. 7, lines 23-34 and col. 8, lines 1-9) coupled to the integrated circuit die (col. 12 lines 64-67--col. 13, lines 1-8 and lines 26-40--whereas the wickless CVB heat pipe dissipates heat from electronic devices as integrated circuit chips); and a micro-electro-mechanical systems (MEMS) switch configured to adjust the adjustable CVB heat pipe structure (whereas col. 7, lines 1-10 discloses micro-sized piezo devices increasing capillary lengths as above-mentioned constitutes adjusting the CVB heat pipe and col. 12, lines 34-41 further discloses coupled relationships between components via electromechanical connections; and col. 9, lines 34-60 discloses improved thermal transfer via different shapes/geometries, movement of the vapor bubble, and varying CVB cell length coupled on one side of the heat generating device).   

Regarding Claim 2; Basu discloses the circuitry of claim 1, wherein the adjustable CVB heat pipe structure is wickless (as already set forth).  

Regarding Claim 3; Basu discloses the circuitry of claim 1, wherein the MEMS switch comprises a piezoelectric switch (as already set forth).  

Regarding Claim(s) 4-5; Basu discloses the circuitry of claim 1, wherein the adjustable CVB heat pipe structure includes at least a first constrained vapor bubble at a first end and a second constrained vapor bubble at a second end, and wherein the MEMS switch is suggested as configured to simultaneously or independently adjust the size of the first and second constrained vapor bubbles (as set forth by col. 9, lines 3-60 and col. 10, lines 44-67—CVB cells at each of first and second ends, and movement of the bubble in Except, Basu does not explicitly disclose the simultaneous or independent timing by which the micro-piezo devices adjust the each adjust each of the first and second bubbles.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least one micro-piezo device being configured to adjust the respective bubble of adjacent cells so as to achieve desired heat transfer efficiency according to the layout of electronics and operation temperatures thereof, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claim 6; Basu discloses the circuitry of claim 1, further comprising: Page 2 of 6Appl. No. 15/981,081Attorney Docket No. AA7358-US, wherein control circuitry comprises a memory element configured to store a logic one to activate the MEMS switch and to store a logic zero to deactivate the MEMS switch (controller/control logic and memory/memory devices connected via bus/data transfer system in which processes, stores and transmits/receives logic; wherein apparatuses or systems performing the operations are selectively activated or reconfigured—as disclosed by para.’s 55 and 59-69 col. 10, lines 5-37, col. 14, lines 28-42 and col 15, lines 14-20).  Except, Basu does not explicitly disclose selectively activating the MEMS switch. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least one micro-piezo device being configured In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claim 7; Basu discloses the circuitry of claim 1, suggests wherein the adjustable CVB heat pipe structure spans the integrated circuit die (as set forth by col. 11, lines 13-33—whereas the CVB cell cluster may be in direct contact with the compute node and/or the components thereon via adhesive, solder or mechanical attachment mechanism).  Except, Basu does not explicitly disclose the heat pipe structure spans the width of the IC.  However, it would have been an obvious matter of design choice to modify a width of the evaporator end of the heat pipe as corresponding to a width of the IC so as to allow secure and reliable surface to surface contact with enhanced thermal transfer therebetween, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 9; Basu discloses the circuitry of claim 1, further comprising: an additional adjustable constrained vapor bubble (CVB) heat pipe structure coupled to the integrated circuit die; and an additional micro-electro-mechanical systems (MEMS) switch configured to adjust the additional adjustable CVB heat pipe structure (as set forth above—where multiple CVB heat pipe cell clusters and a plurality of micro-sized piezo devices adjusting capillary lengths of CVB arrays).  
4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Basu 10,917,994) as applied to claim 1 above, in view of (Arai 9,237,678).
Regarding Claim 10; Basu discloses the circuitry of claim 1, except, explicitly wherein the integrated circuit die comprises a temperature sensing circuit formed at least partially under the adjustable CVB heat pipe structure.  However, Aria discloses a temperature sensing circuit formed at least partially under the adjustable CVB heat pipe structure (col. 16, lines 8-11--whereas 30-fig. 7 comprises a heat pipe and a temperature sensor(s) 160, 170 atleast in-part disposed at a portion thereunder—as depicted by Fig. 7; and col. 17, lines 52-61 and col. 23, lines 5-10 discloses the temperature sensor for a heat source /inverter element-110), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the integrated circuit as connecting a temperature sensing circuit since it was known in the art that more reliable temperatures of the integrated circuit will allow for faster determination(s) of temperature rise so as to maintain operational temperatures below a threshold before damages thereto.


Allowable Subject Matter
5.	Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8; the circuitry of claim 1, further comprising: an additional integrated circuit die that is smaller than the integrated circuit die, wherein the adjustable CVB heat pipe structure extends over both the integrated circuit die and the additional integrated 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835